Citation Nr: 0306225	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The veteran had active duty service from June 1967 to July 
1969, and from December 1976 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which declined to reopen the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.  

In April 1999, the Board issued a decision finding that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.  This 
decision also denied the veteran's reopened claim for 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to Agent Orange.  The veteran 
appealed the April 1999 decision.  In October 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion of the parties for remand of the 
denial of the veteran's claim for service connection for 
peripheral neuropathy as a result of exposure to Agent Orange 
and vacated the Board's April 1999 decision.


FINDING OF FACT

Competent medical evidence indicates that the veteran has 
peripheral neuropathy as a result of exposure to Agent Orange 
in Vietnam.




CONCLUSION OF LAW

Peripheral neuropathy was incurred as a result of exposure to 
Agent Orange in service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and notes that the veteran was not provided the 
proper notice as required by the VCAA.  However, considering 
the outcome of this decision, further development would not 
avail the veteran, or aid, in the Board's inquiry, and would 
only serve to unnecessarily delay a decision.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Due to the outcome of this 
decision, there is no prejudice to the veteran in proceeding 
to consider the matters before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
will proceed to a decision on the merits. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (2002).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
included changes relating to Agent Orange claims.  
Specifically, there is no time limit for developing 
respiratory cancers.  38 U.S.C. § 1116 (a) (2) (F).  Also, 
diabetes mellitus (Type 2) is now a presumptive disease under 
this section.  38 U.S.C.A. § 1116 (a) (2) (G).  As these 
changes do not affect the veteran's case, he is not 
prejudiced by the RO's not having initially reviewed them.  
See Bernard, supra.

Another recent change is that a veteran is now presumed to 
have been exposed to Agent Orange if he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C. § 1116(f), as 
added by § 201 of VEBEA.  It is no longer required that a 
veteran have a presumptive disease for it to be presumed that 
he was exposed to Agent Orange.  As the veteran served in 
Vietnam during this time, it is presumed that he was exposed 
to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, the Court has held 
that, to establish service connection in this manner, the 
veteran is still required to present medical evidence of a 
nexus between the in-service injury or disease, or continuous 
post-service symptomatology, and the current disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records, including the 
separation examination report of November 1977, make no 
reference to any complaint or treatment for peripheral 
neuropathy. 

Treatment reports from Wausau Medical Center dated from 
December 1983 to December 1991 show that the veteran first 
reported complaints of tingling and numbness in his left foot 
in July 1986.  The assessment was tendonitis.  A report of 
December 1991 noted the veteran's complaints of tingling in 
his hands and at the left side of his face.  The physician 
stated that these complaints may have been associated with a 
demyelinating syndrome.

In several letters dated in 1992, R.J.S., D.O., indicated 
that he was unable to determine the etiology of the veteran's 
peripheral neuropathy.  In a letter of March 1992, Dr. S. 
stated that a number of differential diagnostic 
considerations remained, including the possibility that the 
veteran had been exposed to something toxic.

In December 1992, the veteran was hospitalized by the VA to 
determine the nature and etiology of his peripheral 
neuropathy.  The report of that hospitalization included the 
veteran's history of neuropathy of the feet dating back to 
1986.  The diagnosis was polyradiculoneuropathy of uncertain 
etiology, questionably chronic idiopathic demyelinating 
polyneuropathy.  The physician concluded that it was quite 
doubtful that the veteran's neuropathy was related to Agent 
Orange exposure.  However, the physician went on to say that 
the etiology of polyradiculopathy was unclear, and one could 
not entirely rule out a relation to military service.

The veteran was hospitalized again by the VA from August to 
September 1993 to determine whether his peripheral neuropathy 
was related to his service-connected malaria.  The diagnosis 
upon admission was mild sensorimotor, chronic polyneuropathy.  
The veteran reported long-standing numbness and tingling of 
the feet and hands.  EMG nerve studies showed 
electrophysiologic evidence of mild sensorimotor chronic 
polyneuropathy.  These studies also showed improvement from 
EMG studies performed in December 1992.  It was explained to 
the veteran that no literature supported his assertion that a 
relationship existed between polyneuropathy and malaria.  If 
was further noted that exposure to Agent Orange could in fact 
cause polyneuropathy, but that the veteran's polyneuropathy 
began long after his exposure to Agent Orange.

A June 1996 letter from Dr. M.A.H. noted that he had treated 
the veteran for idiopathic polyneuropathy in April 1992.  Dr. 
H. stated that, given the absence of any other well-
identified etiology, and the recent evidence linking Agent 
Orange exposure to polyneuropathy, it could be presumed that 
the veteran's polyneuropathy was related to his exposure to 
Agent Orange.

The veteran was afforded an additional VA examination in July 
1996.  The veteran reported that his current symptoms 
included a pins and needles sensation in his feet, ankles, 
knees and hands.  The diagnoses included chronic 
polyneuropathy, possible variation of chronic inflammatory 
demyelinating polyradiculopathy of unknown etiology.

In response to a request from the veteran, R.J.S., D.O., 
submitted two letters which addressed the etiology of the 
veteran's neuropathy.  In a letter of July 1996, Dr. S. 
stated that an extensive evaluation did not disclose the 
etiology of the veteran's neuropathy.  According to Dr. S., 
this raised a valid question as to whether the veteran's 
exposure to Agent Orange was responsible for his neuropathy.  
Although he indicated this was a definite possibility, he 
said there was no way of proving this theory of causation.  
In a second letter dated in November 1997, Dr. S. said he 
considered the veteran's neuropathy to be related to Agent 
Orange exposure based on the fact that no underlying 
pathophysiology had been determined.  According to Dr. S., 
Agent Orange exposure was the only factor historically, and 
from the standpoint of his overall evaluation, that had been 
uncovered to be a high probability. 

In correspondence dated in August 1996, a VA neurologist 
identified the veteran's condition as chronic polyneuropathy 
as a possible variant of chronic inflammatory demyelinating 
polyradicular neuropathy.  The neurologist opined that this 
diagnosis could be explained by the veteran's prior Agent 
Orange exposure.  He related that the crux of the proof would 
have to be a review of the medical records from the 
Marshfield Clinic and the nerve biopsy which had been shown 
to be consistent with chronic inflammatory demyelinating 
neuropathy.  He also stated that since lymphoma had also been 
associated with Agent Orange and that chronic inflammatory 
demyelinating polyneuropathy could be associated with 
lymphoma, the case could be made that a relationship existed 
between the veteran's condition and Agent Orange exposure.

That same neurologist, however, provided a contrary opinion 
as to the etiology of the veteran's peripheral neuropathy in 
August 1997.  The neurologist noted that the veteran had been 
on thyroxine and had had a polyclonal aberration in 
gammaglobulin, each of which alone could be the basis for the 
veteran's neuropathic signs.  He added that there was nothing 
in the medical records linking the veteran's neuropathy to 
his period of active duty service.  The neurologist therefore 
concluded that it was unlikely that the veteran's 
polyneuropathy had any relationship to exposure to Agent 
Orange.

In October 2002, the VA neurologist again changed his 
opinion.  He stated that he had reviewed the veteran's VA 
medical record dated July 1, 1968.  He noted that the 
clinical symptoms described therein were consistent with 
acute dioxin toxicity.  He also noted that the pain could 
have been a sign of a subacute neuropathy.  The VA 
neurologist stated that the evidence indicated, with a 
reasonable degree of medical certainty, that the veteran's 
illness could have been the start of a subacute neuropathy, 
that later worsened to give the veteran his current clinical 
condition.   

In this case the evidence is conflicting as to whether the 
veteran currently has peripheral neuropathy due to exposure 
to Agent Orange.  A VA physician in December 1992 expressed 
doubt that the veteran's peripheral neuropathy disability was 
related to Agent Orange exposure.  However, that physician 
went on to say that he could not entirely rule out a relation 
to military service.  While the August 1997 VA neurologist 
expressed an opinion that the veteran's peripheral neuropathy 
was unlikely due to exposure to Agent Orange, this 
neurologist changed his opinion in October 2002.  After 
reexamining the veteran's service and post service medical 
records, the VA neurologist indicated that the veteran's 
current peripheral neuropathy was related to the veteran's 
exposure to Agent Orange during service.  Furthermore, in a 
June 1996 letter, Dr. H. stated that it could be presumed 
that the veteran's polyneuropathy is related to his exposure 
to Agent Orange.  Additionally, in a November 1997 letter, 
Dr. S. expressed the opinion that Agent Orange exposure was 
the only factor historically and from the standpoint of his 
overall evaluation that had been uncovered to be a high 
probability of causing the veteran's polyneuropathy. 

As noted above, since the veteran served in Vietnam, he is 
presumed to have been exposed to Agent Orange.  The record 
clearly shows that the veteran currently has peripheral 
neuropathy.  There are several medical opinions, including an 
opinion from a VA neurologist, indicating that the veteran's 
current peripheral neuropathy is related to the veteran's 
exposure to Agent Orange in service.  The Board is of the 
opinion that the medical evidence is at least in equipoise as 
to whether the veteran's peripheral neuropathy is related to 
his exposure to Agent Orange during service.  Accordingly, 
service connection for peripheral neuropathy as secondary to 
exposure to Agent Orange is warranted.


ORDER

Service connection for peripheral neuropathy as a result of 
exposure to Agent Orange is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

